DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (“Agarwal”) (US 2016/0377501 A1) in view of Lee et al. (“Lee”) (US 2020/0393931 A1) and further in view of Chen et al. (US 2016/0041663 A1) (“Chen”).
Regarding claim 1, Agarwal discloses a display (100), comprising:
an active area (104, fig. 1) comprising a plurality of pixels (not shown in 104), wherein each pixel of the plurality of pixels is configured to present a respective portion of an image frame (the electronic device 100 may include a display 104, para. 0053);
strain sensing circuitry (926, fig. 9) disposed in a region of the active area (the electronic device 900 can include a resistive sensor array 926 that can include a number of independent resistive sensor elements arranged in a grid, matrix, array, or other pattern, para. 0126); and
sensor core circuitry (902) configured to couple to the strain sensing circuitry to record sensed data indicative of an amount of stress applied to the region of the active area (the integrated circuit 902 can be coupled to one or more resistive sensors within the sensor array 926 in order to obtain a resistive measurement from the selected sensor, paras. 0131- 0132);
a controller configured to: receive the sensed data (the integrated circuit 206 may be configured to detect changes in the resistance of the resistive strain sensors 204, 212, which can be used to estimate a force that is applied to the force input sensor 200, para. 0088).
Agarwal does not specifically disclose the controller generates compensated image data based on the sensed data to adjust at least a subset of the image data to compensate for the amount of stress applied to the region.
In a similar field of endeavor of display device, Lee discloses controller generates compensated image data based on the sensed data to adjust at least a subset of the image data to compensate for the amount of stress applied to the region (a control module CM, the folding information detector FID, and the distortion compensator CCP, para. 0112 and the distortion compensator CCP receives the folding information in response to the control signal and compensates for a distortion of the image displayed through the folding area FA. Compensation data corresponding to the folding information may be stored in the LUT 11. The compensator 12 may receive image data, may receive the compensation data from the LUT 11, and may output synthesized data obtained by synthesizing the compensation data and the image data, para. 0122).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the compensated data as taught by Lee in the system of Agarwal in order to allow the distortion of the image displayed in the folding area may be compensated, and thus the display quality may be effectively prevented from being degraded due to the flexural strain of the folding area (para. 0030 of Lee).
The combination of Agarwal and Lee does not specifically disclose the active area comprises die layer.
In a similar field of endeavor of light-emitting display device, Chen discloses active area comprises die layer (display pixels 22 may be formed from individual light-emitting diode structures, i.e., small crystalline semiconductor die, para. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the die layer as taught by Chen in the system of Agarwal and Lee in order to enhance the light emitting efficiency.
Regarding claim 2, Agarwal discloses the strain sensing circuitry (902) includes a resistor ladder (906) configured to generate an output in response to the stress applied to the region of the active area (the integrated circuit 902, which itself can contain one or more digitally variable resistors arranged as resistor ladders 906, para. 0128), and wherein the strain sensing circuitry couples to the sensor core circuitry in response to a control signal (the integrated circuit 902 can output a voltage that may vary with the resistance of the resistor of the sensor array to which the integrated circuit 902 is coupled. In many examples, the integrated circuit 902 can pass this voltage through an analog to digital converter 928 which can convert the voltage to a numerical value. This numerical value can thereafter be passed to a processor 930 for further calculations, para. 0133).
Regarding claim 3, Agarwal discloses the strain sensing circuitry includes a Wheatstone bridge configured to generate an output in response to the stress applied to the region of the active area, and wherein the strain sensing circuitry couples to the sensor core circuitry in response to a control signal (the resistances of the resistive strain sensors may be measured by the electronic device 100 using an electronic circuit. In some examples, the electronic circuit can include a balancing network, such as a Wheatstone bridge configuration, para. 0068).
Regarding claim 4, Agarwal discloses the controller is configured to provide a control signal to the sensor core circuitry to couple the sensor core circuitry and the strain sensing circuitry (the integrated circuit 902 can output a voltage that may vary with the resistance of the resistor of the sensor array to which the integrated circuit 902 is coupled. In many examples, the integrated circuit 902 can pass this voltage through an analog to digital converter 928 which can convert the voltage to a numerical value. This numerical value can thereafter be passed to a processor 930 for further calculations, para. 0133).
Regarding claim 5, Agarwal discloses the control signal is provided in response to a determination of a type of strain expected to be applied to the region (a change in force may be interpreted as an additional type of input event ("force gesture"). For example, a user may forcibly press a series of pulses into the display in order to unlock the electronic device 100. In another example, a user may hold the electronic device 100 close to an artery in order to evaluate blood pressure or heart rate, para. 0058).
Regarding claim 6, Agarwal discloses the determination is performed based at least in part on historical strain sensing data indicative of the type of strain previously applied to the region (previously-stored calibration parameters can be applied to the on-chip DAC. For example, one or more digitally- variable resistance within the on-chip DAC can be set to particular values defined by the calibration parameters Finally, at operation 1106, a common property and/or a differential property of the sensor pair can be measured using the on-chip DAC, paras. 0010 and 0135).
Regarding claim 7, Agarwal discloses the determination is performed while the active area is operated to present the image frame via the plurality of pixels (para. 0058).
6.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over Agarwal in view of Lee and Chen and further in view of Smith et al. (“Smith”) (US 2017/0010723 A1).
Regarding claim 8, Agarwal discloses the strain sensing circuitry (902) comprises a first strain sensing circuitry (the integrated circuit 902, which itself can contain one or more digitally variable resistors arranged as resistor ladders 906, para. 0128) and a second strain sensing circuitry (the resistances of the resistive strain sensors may be measured by the electronic device 100 using an electronic circuit. In some examples, the electronic circuit can include a balancing network, such as a Wheatstone bridge configuration, para. 0068), and wherein the sensor core circuitry comprises:
an input current driver configured to couple to the first strain sensing circuitry and the second strain sensing circuitry (by measuring the voltage out Vmid, the common property of resistance of the matched pair 214 can be measured by, for example, injecting a current into the midpoint of the voltage divider, para. 0105); and
an analog-to-digital converter (928) configured to receive two or more electrical signals generated in response to a current output from the input current driver and the amount of stress applied to the region (the integrated circuit 902 can output a voltage that may vary with the resistance of the resistor of the sensor array to which the integrated circuit 902 is coupled. In many examples, the integrated circuit 902 can pass this voltage through an analog to digital converter 928, para. 0133).
The combination of Agarwal, Lee and Chen does not specifically disclose an input multiplexer configured to couple the sensor core circuitry to the first strain sensing circuitry at a first time and configured to couple the sensor core circuitry to the second strain sensing circuitry at a second time.
In a similar field of endeavor of force sensor, Smith discloses an input multiplexer configured to couple the sensor core circuitry (the force signal at node 512 is received by a multiplexer 600 on signal line 602. The multiplexer 600 also receives force signals from other strain sensing elements on one or more additional signal lines 604, para. 0074) to the first strain sensing circuitry at a first time and configured to couple the sensor core circuitry to the second strain sensing circuitry at a second time (using the divider and parallel measurements, the resistance values of Rsense1 and Rsense2 can be determined independently. This permits the resistance values of the strain sensitive structures in each strain sensing element to be determined, para. 0080).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the multiplexer as taught by Smith in the system of Agarwal, Lee and Chen in order to reduce the need for multiple sensing channels for communication between a sensing module and the sensing driving circuit. This reduces space requirement and cost.
Regarding claim 9, the combination of Agarwal, Lee, Chen and Smith discloses receive the two or more electrical signals from the analog-to-digital converter; and determine, while the stress is applied to the region of the active area, the amount of the stress applied to the region based at least in part on the two or more electrical signals (the integrated circuit 902 can pass this voltage through an analog to digital converter 928 which can convert the voltage to a numerical value. This numerical value can thereafter be passed to a processor 930 for further calculations such as, but not limited to, conversion of the voltage value to a strain magnitude and/or a magnitude of force applied to the electronic device 900, para. 0133 of Agarwal).
Allowable Subject Matter
7.	Claims 10-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a display systems and methods for improving strain detection within a display. The systems to improve strain detection may involve strain detection systems that are at least partially included within driving circuitry of the display and at least partially included within an active area of the display. Independent claim 10 identifies the distinct limitations “transmitting a first control signal to select strain sensing circuitry from at least two strain sensing circuitries disposed at least partially within an active area die layer of a display, wherein the strain sensing circuitry comprises a first resistance associated with the active area die layer and a second resistance associated with a region outside of the active area die layer; receiving at least two electrical signals from the first resistance and the second resistance of the strain sensing circuitry in response to a stress being applied to the strain sensing circuitry”. Independent claim 16 identifies the distinct limitations “the first sensing circuit is at least partially disposed within an active area die layer having multiple pixels of a display panel, and wherein the first sensing circuit comprises: a first resistance associated with the active area die layer of the display panel; and a second resistance associated with an area outside of the active area die layer, wherein the integrated sensor core is configured to generate sensed data based on an amount of stress applied to the first resistance and the second resistance to measure an amount of stress applied to a region of the active area die layer of the display panel”.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Liu et al. (US 2019/0004634 A1) discloses at least one pressure sensor 10, which is provided on the base substrate 11 and includes a first pressure-sensitive resistor and a second pressure-sensitive resistor (fig. 3) and the pressure-sensitive resistor pairs in the pressure sensor 10 may also be arranged along the extension direction of a scanning line M1; referring to FIG. 10, the pressure-sensitive resistor pairs in the pressure sensor 10 may also be arranged along the diagonal of the display region (figs. 8-12).
	Sohn et al. (US 2017/0060189 A1) discloses In the flexible display device 800 having the bending sensing device according to the first embodiment of the present disclosure, therefore, one bending sensor (strain gauge) BS is mounted in one side of the bending region shown in FIG. 6, and at least one reference resistor RR is mounted in one side of the non-bending region (para. 0095).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693